Citation Nr: 1042724	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-34 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for right knee 
bursitis/prepatellar bursitis.

2.  Entitlement to a compensable evaluation for left knee 
bursitis/prepatellar bursitis.

3.  Entitlement to an increased evaluation for the service 
connected left shoulder bursitis and tendonitis, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from November 1986 to November 
2006.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in August 2010.  A transcript of the 
hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks an increased evaluation for his service 
connected left shoulder bursitis and tendonitis, currently rated 
as 10 percent disabling, and his service connected left and right 
knee bursitis/prepatellar bursitis, currently rated as 
noncompensable.  After a review of the claim file, the Board 
finds that additional development is needed prior to deciding the 
appellant's claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Additionally, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.

At his August 2010 Travel Board hearing, the appellant testified 
that he believed his right and left knee symptoms had worsened 
since the last VA examination in 2006.  He specifically testified 
that he had increased pain, and that he experienced more popping 
and grinding.  The appellant is entitled to a new VA examination 
where there is evidence that the condition has worsened since the 
last examination.  VAOPGCPREC 11-95 (1995); Snuffer v. Gober, 10 
Vet. App. 400 (1997).  Increased pain, popping and grinding are 
matters within the purview of lay observation.  See 38 C.F.R. § 
3.159(a)(2).  Thus, the appellant's testimony was competent 
evidence of a worsening of his symptoms, and a new examination is 
needed.

Additionally, at the hearing, the appellant testified he 
underwent an Air Force general physical examination in 2009.  A 
review of the file shows that the examination report has not been 
associated with the claim file.  This examination report must be 
obtained and associated with the claim file.  

Finally, in light of on the age of the last examination for the 
left shoulder and the additional delay due to the aforementioned 
development, another examination should be conducted to document 
the current severity of the left shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and obtain the 
location and date of the Air Force academy 
general physical referenced at the 
hearing.  All records associated with the 
physical should be obtained and associated 
with the claim file.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain the 
records identified by the appellant, a 
notation to that effect should be inserted 
in the file.  The appellant and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the appellant the 
opportunity to obtain and submit those 
records for VA review.

2.  Arrange a VA examination of the 
appellant to determine the current 
severity of his right and left knee 
bursitis/prepatellar bursitis.  All 
indicated diagnostic tests should be 
conducted.  The claim folder should be 
made available to the examiner for review 
as part of the examination.  Aside from 
addressing the range of motion of the 
right and left knees, the examiner is to 
address the extent, if any, of functional 
loss of use of the right and left knees 
due to pain/painful motion, weakness or 
premature fatigability, incoordination, 
limited or excess movement, etc., 
including at times when the appellant's 
symptoms are most prevalent - such as 
during flare-ups or prolonged use.  If 
possible these findings should be 
portrayed in terms of degrees of 
additional loss of motion.

3.  Arrange a VA examination of the 
appellant to determine the current 
severity of the left shoulder disability.  
All indicated diagnostic tests should be 
conducted.  The claim folder should be 
made available to the examiner for review 
as part of the examination.  Aside from 
addressing the range of motion of the left 
shoulder, the examiner is to address the 
extent, if any, of functional loss of use 
of the left shoulder due to pain/painful 
motion, weakness or premature 
fatigability, incoordination, limited or 
excess movement, etc., including at times 
when the appellant's symptoms are most 
prevalent - such as during flare-ups or 
prolonged use.  If possible these findings 
should be portrayed in terms of degrees of 
additional loss of motion.

4.  Following completion of the above, 
adjudicate the issues on appeal.  If the 
decisions remain adverse to the appellant, 
he and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


